Order (oral) denying motion to suppress unanimously reversed and motion granted. Judgment unanimously reversed on the law and indictment dismissed. Memorandum: The principal reasons for our decision herein are stated in the companion appeal (People v. Ryerson, 33 A D 2d 639, decided concurrently herewith.) We further conclude that this appellant, who occupied the apartment with Miss Ryerson, had standing to challenge the legality of the search by way of a motion to suppress. (Jones v. United States, 362 U. S. 257, 267; People v. McDonnell, 18 N Y 2d 509.) (Appeal from judgment of Monroe County Court convicting defendant of violation of Penal Law, ■§ 1751, subd. 2 and Public Health Law, § 3305.) Present — Del Vecehio, J. F., Marsh, Gabrielli, Moule and Bastow, JJ.